COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of T. C., a Child
                            In the Interest of T.L.C., a Child

Appellate case number:      01-17-00497-CV
                            01-17-00498-CV

Trial court case number:    2014-71072
                            2011-08360

Trial court:                309th District Court of Harris County

       These appeals involve termination and child-protection cases. On January 22,
2018, appellee, Department of Family & Protective Service (“DFPS”), filed an
unopposed motion for an extension of time to February 12, 2018 to file its appellee’s
brief. We grant the motion. DFPS’s brief is due to be filed in these appeals no later
than Monday, February 12, 2018. No further extensions will be granted. See TEX.
R. APP. P. 28.4(a), 38.6(b), (c).
      Further, in Cause No. 01-17-00498-CV, the brief of appellee T.L.C. aka
T.L.C. is due to be filed no later than Monday, February 12, 2018. No further
extensions will be granted.
       Because these appeals involve termination and child-protection cases, this Court is
required to bring the appeals to final disposition within 180 days of June 30, 2017, the
date the notices of appeal were filed, so far as reasonably possible. See Tex. R. Jud.
Admin. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon Supp.
2017).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: January 25, 2018